Citation Nr: 1712905	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected allergic rhinitis with deviated nasal septum.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted a separate 10 percent rating for sinusitis and denied a rating in excess of 10 percent for allergic rhinitis with deviated nasal septum.

In September 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2015 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issues on appeal.
In the April 2015 decision, the Board remanded the issues of entitlement to higher ratings for sinusitis and allergic rhinitis for a VA examination to ascertain the current severity and manifestations of his disabilities.  The examiner was instructed to report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.

Pursuant to the Board Remand, the Veteran was afforded a VA examination in June 2015, the report of which was completed in July 2015.  In the report of the June 2015 VA examination, the examiner indicated that the Veteran had not experienced any non-incapacitating episodes of sinusitis characterized by pain and purulent discharge or crusting in the past 12 months.  The Board notes that this examination finding is inconsistent with the Veteran's report of recurrent headaches and congestion with nasal discharge due to his sinusitis.  See, e.g., the September 2013 Board hearing transcript.  The June 2015 VA examiner also determined that the Veteran does not have allergic rhinitis.  The examiner explained that the Veteran does not have greater than 50% obstruction of the nasal passage on both sides due to rhinitis.

The AOJ subsequently requested an addendum opinion to clarify whether the VA examiner reviewed the Veteran's paperless, electronic Veterans Benefits Management System (VBMS) claims file.  In the August 2015 addendum opinion, the examiner confirmed that he had reviewed the Veteran's VBMS file.  However, the examiner then stated that the Veteran does have allergic rhinitis with greater than 50% obstruction of the nasal passage on both sides.  As these findings were inconsistent with those set forth in the June 2015 examination report, an additional addendum was requested from the examiner.  In the November 2015 VA addendum opinion, the examiner stated that his June 2015 examination report was accurate.  He further indicated that he had reviewed the Veteran's VBMS files and confirmed "Veteran has never had established diagnosis of any rhinitis or sinusitis."  [Emphasis as in original].

Unfortunately, the findings set forth in the November 2015 VA addendum opinion are inconsistent with the evidence of record, which repeatedly documents confirmed diagnoses of allergic rhinitis and sinusitis.  See, e.g., the VA examination reports dated May 2008 & May 2010; the private treatment records dated February 2007 & July 2008; the letter from Dr. B.B. dated September 2009; and the VA treatment records dated in January 2010.  Given the contradictory and inaccurate opinions provided by the VA examiner, the Board finds that a new VA examination is required as to the pending increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since November 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his sinusitis and allergic rhinitis with deviated nasal septum.  The examination should be provided by a medical professional of appropriate expertise OTHER THAN THE EXAMINER WHO PROVIDED THE JUNE 2015 VA EXAMINATION REPORT AND VA ADDENDUM OPINIONS DATED IN AUGUST 2015 AND NOVEMBER 2015.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.

The examiner should detail the symptomatology associated with the service-connected sinusitis and allergic rhinitis, including the frequency and severity of incapacitating episodes, or episodes of headaches, pain, and purulent discharge or crusting.  The examiner should specifically note the number and frequency of episodes requiring antibiotic treatment.  The examiner should discuss whether the allergic rhinitis disability is manifested by polyps of the nasal passages and should note the degree of obstruction of the nasal passage on each side.

The examiner's findings should include a detailed review of the Veteran's relevant treatment records.  All pertinent symptomatology and findings should be reported in detail.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

5. Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

